       Case 2:20-cr-00102-MHT-JTA Document 70 Filed 10/30/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )         CRIMINAL ACTION NO.
   v.                                   )            2:20cr102-MHT
                                        )                 (WO)
KEYIWAN RECHARD HUMPHREY                )


                                       ORDER

       Based on the representations made on the record

during the status conference on October 28, 2020, it is

ORDERED that:

       (1) Defense counsel is allowed until November 6,

2020,        to   file    the    complete      report        of    the    forensic

psychologist             regarding      defendant        Keyiwan           Rechard

Humphrey’s competency.

       (2) By November 10, 2020, the parties are each to

file     a    brief      addressing:        (a)   whether         the    issue    of

competency         may    be    resolved     on   the    record          (that   is,

based         solely      on     the     report         of        the     forensic

psychologist) or whether the court must hold a hearing;
    Case 2:20-cr-00102-MHT-JTA Document 70 Filed 10/30/20 Page 2 of 2




(b) if the court must hold a hearing, whether that

hearing must be in person or whether it can be held via

videoconferencing;       and    (c)     if   videoconferencing          is

allowed,   whether     the   defendant       must   (and   whether      he

can) waive his rights to an in-person hearing.

    DONE, this the 30th day of October, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
